Citation Nr: 1548521	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-07 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her Mother


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from October 1998 to August 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In pertinent part, this decision denied service connection for PTSD due to personal trauma, depression, and anxiety disorder.  The Veteran only appealed the PTSD issue.  Nonetheless, the issue is being rephrased as stated above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

A videoconference hearing was held before the undersigned in September 2015.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends she is entitled to service connection for a psychiatric disorder, to include PTSD, as a result of personal trauma.  

The Veteran underwent a VA examination in November 2012.  The examiner stated that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis, but that she met the criteria for a diagnosis of major depressive disorder.  The examiner noted the Veteran gave a sequential, plausible account of a past assault and she did not challenge the veracity of that report, although she noted that there was no evidence in the service treatment records to show psychiatric care or PTSD symptoms.  The examiner stated that there was no evidence to substantiate a clear connection between the past reported military trauma and current symptoms and thus, there was no clear support that her mood disorder was primarily caused by the trauma.  

At the hearing, the Veteran testified that she disagreed with the examination findings.  She reported that the examiner made inappropriate comments and that she filed a complaint and requested a new examination, which was never accomplished.  

In addition to the Veteran's complaints regarding the examination, the Board finds the opinion inadequate.  That is, the examiner did not adequately address whether there was any evidence of behavior changes or other evidence sufficient to corroborate the claimed stressor.  38 C.F.R. § 3.304(f)(5) (2015).  Additionally, the examiner appears to consider the wrong evidentiary standard.  There does not have to be a "clear connection" or "clear support" in order to establish service connection.  Rather, the Veteran prevails if a preponderance of the evidence supports the claim or is in relative equipoise.  See 38 C.F.R. § 3.102 (2015).  Under the circumstances of this case, a new examination is needed.  See 38 C.F.R. § 3.159(c)(4) (2015).  

The Veteran reported she was hospitalized at the VA Medical Center in Temple, Texas.  These records were printed in September 2015.  It is unclear whether she received subsequent treatment at this facility.  She also reported continued treatment at the VA Medical Center in Memphis, Tennessee.  Records from this facility were last printed in March 2015.  Updated VA records should be requested.  38 C.F.R. § 3.159(c)(2).  

Effective March 19, 2015, VA adopted as final an interim rule adopting the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The provisions of the final rule shall apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The Secretary does not intend for the provisions of this final rule to apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 14308 -09 (March 19, 2015); 79 Fed. Reg. 45093 -99 (August 4, 2014). The VA Form 8 indicates the appeal was certified to the Board in December 2014.  Thus, the provisions of DSM-5 are for application.

Accordingly, the case is REMANDED for the following action:

1.  Request any records from the VA Medical Center in Temple, Texas for the period from September 2015 to the present.  

2.  Request any records from the VA Medical Center in Memphis, Tennessee for the period from March 2015 to the present.

3.  Thereafter, schedule the Veteran for a VA PTSD examination.  The examination should be accomplished by a different examiner than the psychologist who conducted the November 2012 examination.  The electronic claims folder must be available for review.

The examiner is requested to provide an opinion as to whether there is any evidence of in-service behavioral changes or other evidence sufficient to corroborate the Veteran's reports of in-service personal trauma.  

The examiner is also requested to indicate whether the Veteran meets the DSM-5 criteria for a diagnosis of PTSD.  If so, the examiner should provide an opinion as to whether it is at least as likely as not the Veteran has PTSD as a result of any sufficiently corroborated in-service personal trauma.  

The examiner should also identify any other diagnosed psychiatric disorders pursuant to DSM-5 and provide an opinion as to whether any are at least as likely as not related to active military service or events therein, to include any sufficiently corroborated in-service personal trauma.   

A complete rationale must be provided for any opinion offered.  

4.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the appeal issue.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


